Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.
Response to Amendment
In the amendment filed on July 6, 2021, the following has occurred: claim(s) 1 have been amended. Now, claim(s) 1-4 and 6-15 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4 and 6-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre -AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre -AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the diagnostic and treatment and management process" in p. 2, ll. 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the claimed portion as “a diagnostic and treatment and management process”.
Claims 2-4 and 6-15 are rejected under 35 U.S.C. 112(b) based on the dependency that claims 2-4 and 6-15 have to independent claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Patent Pre-Grant Publication No. 2016/0081575) in view of Brust et al. (U.S. Patent Pre-Grant Publication No. 2014/0156645) in view of Kurowski et al. (U.S. Patent Pre-Grant Publication No. 2016/0071432) in further view of Martin et al. (U.S. Patent Pre­ Grant Publication No. 2008/0201280).
As per independent claim 1, Wu discloses a method for providing a user with a dynamic, learning integrated individualized health platform, comprising: collecting a user's health and care 
While Wu teaches a method for providing a user with a dynamic, learning integrated individualized health platform, comprising: collecting a user's health and care data; using a data and analytics system to organize the collected health and care data into a problem oriented health record for the user comprising records relating to a particular health and care issue arranged as a series of micro care encounters comprising units of measure or analysis in chronological order; 
Brust teaches a method for drafting health goals and a care plan for the user with the aid of a health coach (See Paragraphs [0042]- [0045]: The information service can enable peer and professional support for a human user by creating and maintaining human connections relevant to the goal.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu to include drafting health goals and a care plan for the user with the aid of a health coach as taught by Brust. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu with Brust with the motivation of improving real-time recommendations (See Background of Brust in Paragraph [0005]).
While Wu/Brust teaches the method described above, Wu/Brust may not explicitly teach a method for utilizing an artificial intelligence (Al) analytics engine of the data and analytics system to: review the health data from the adapter translator and review vocabulary and representations stored in the lexicon and knowledge repository to produce and analyze health and 
Kurowski teaches a method for utilizing an artificial intelligence (Al) analytics engine (See Paragraph [0208]: A NLP AI is utilized.) of the data and analytics system to: review the health data from the adapter translator and review vocabulary and representations stored in the lexicon and knowledge repository to produce and analyze health and clinical analytics and individual health and care knowledge elements to provide updated guidance options in response to the drafted health  goals  and care plan  (See Paragraphs  [02l 7]-[0218]:  A process  is described to identify a situation and recommend a further course of action to a subject, which the Examiner is interpreting to encompass the claimed portion when combined with the process of Martin (described below).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu/Brust to include an artificial intelligence (Al) analytics engine of the data and analytics system to: review the health data from the adapter translator and review vocabulary and representations stored in the lexicon and knowledge repository to produce and analyze health and clinical analytics and individual health and care knowledge elements to provide updated guidance options in response to the drafted health goals and care plan as taught by Kurowski. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu/Brust with Kurowski with the motivation of improving health and wellness management (See Background of Kurowski in Paragraph [0001]).
While Wu/Brust/Kurowski teaches a method as described above, Wu/Brust/Kurowski may not explicitly teach a method for using the data and analytics system to vet and curate the health goals and care plan to assure that the health goals and care plan are supported by 
Martin teaches a method for using the data and analytics system to vet and curate the health goals and care plan to assure that the health goals and care plan are supported by applicable peer reviewed best practice health and clinical literature (See Paragraph [0035]: Medical Subject Headings (MeSH) is a thesaurus used for indexing and annotating journal articles and books in the PubMed database of biomedical literature, which the Examiner is interpreting the MeSH utilized for indexing and annotating journal articles and books in the PubMed database to encompass the applicable peer reviewed best practice and clinical literature.), by: employing an adapter translator of the data and analytics system to vet, curate, code, and associate available health data with the problem oriented health record for the user (See Paragraphs [0046]-[0047]: The mining engine is able to mine a medical record to associate terms from the knowledge base that are extracted from the medical ontology and a variable is assigned to each of the associated terms from the knowledge base and the mining engine searches for associated terms in the medical record, which the Examiner is interpreting the mining engine to encompass the adapter translator.); utilizing a lexicon of ontologies of the data and analytics system to store vocabulary and health and care data from vetted published works (See Paragraph [0033]: The Unified Medical Language System (UMLS) from the US National Library of Medicine (NLM) is a terminology integration project, a controlled compendium of 
As per claim 2, Wu/Brust/Kurowski/Martin teaches the method of claim 1as described above. Wu further teaches wherein collecting the user's health and care data comprises collecting data from one or more electronic medical records and user health monitoring devices (See Paragraph [0209]: The medical treatment health information includes medical records, prescriptions, treatment, and examination, which the Examiner is interpreting to encompass the claimed portion.).
 As per claim 3, Wu/Brust/Kurowski/Martin teaches the method of claim 1as described above. Wu further teaches wherein collecting the user's health and care data comprises determining the user's individual social and environmental health determinants (See Paragraphs [0218]- [0222]: Individual social and environmental health determinants can be obtained, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 4, Wu/Brust/Kurowski/Martin teaches the method of claim 1 as described above. Wu further teaches wherein  organizing  the collected  health  and care data into a problem oriented health record comprises organizing the collected health and care data chronologically according to diagnostic, treatment and management guidance, and processes used to address particular medical issues (See Paragraph [0077]: The life information can be self-organized to be analyzed and computing life condition information to compose various inspection reports of diseases physiological and vital sign data as well as health prediction reports, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 6, Wu/Brust/Kurowski/Martin teaches the method of claim 1 as described above. Wu/Brust may not explicitly teach analyze peer reviewed health and clinical literature to produce health and clinical analytics and the individual health and care knowledge elements to be used in an ongoing manner as inputs into the preparation of new guidance options for 
Kurowski teaches a method to analyze peer reviewed health and clinical literature to produce health and clinical analytics and the individual health and care knowledge elements to be used in an ongoing manner as inputs into the preparation of new guidance options for addressing new acute and chronic health and care issues (See Paragraphs [0035]-[0041]: The information that is extracted can be analyzed to generate an observable response providing one or more possible further insights and/or recommended courses of action.); establish standards for quality of the data inputs and the peer reviewed health and clinical literature (See Paragraphs [0035]- [0041]: The information that is extracted can be analyzed to generate an observable response providing one or more possible further insights and/or recommended courses of action.); and vet the health goals and care plan by comparing the health goals and care plan to the data in the peer reviewed best practice health and clinical literature (See Paragraphs [0276]­ [0281]: User interactive querying of a plurality of composite datasets, and optionally at least one subject-specific dataset for information relevant to a condition or objective of interest, said app comprising, an NLP AI analysis module for analyzing information retrieved upon querying said at least one subject- specific dataset to be reported.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu/Brust to include analyze peer reviewed health and clinical literature to produce health and clinical analytics and the individual health and care knowledge elements to be used in an ongoing manner as inputs into the preparation of new guidance options for addressing new acute 
 As per claim 7, Wu/Brust/Kurowski/Martin teaches the method of claim 1 as described above. Wu/Brust may not explicitly teach further comprising vetting the set of determined health goals and care plan by a user's physician.
Kurowski teaches a method further comprising vetting the set of determined health goals and care plan by a user's physician (See Paragraph [0281]: A report module which provides recommended further courses of action to said subject and initiates personalized health and wellness actions (e.g., scheduling an appointment, when warranted with a physician, an urgent care center, a hospital emergency room, and the like.).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu/Brust to include vetting the set of determined health goals and care plan by a user's physician as taught by Kurowski. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu/Brust with Kurowski with the motivation of improving health and wellness management (See Background of Kurowski in Paragraph [0001]).
As per claim 8, Wu/Brust/Kurowski/Martin teaches the method of claim 1 as described above. Wu may not explicitly teach wherein monitoring the user's achievement of the health 
Brust further teaches wherein monitoring the user's achievement of the health goals and the user's adherence to the care plan comprises working with the health coach to carryout health activities for achieving the user's health goals and care plan (See Paragraphs [0077]- [0083]: A process is described for how the coach interacts with the user to achieve the goals that the user wants to maintain.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu to include wherein monitoring the user's achievement of the health goals and the user's adherence to the care plan comprises working with the health coach to carryout health activities for achieving the user's health goals and care plan as taught by Brust. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu with Brust with the motivation of improving real-time recommendations (See Background of Brust in Paragraph [0005]).
As per claim 9, Wu/Brust/Kurowski/Martin teaches the method of claim 1as described above. Wu further teaches wherein monitoring the user's achievement of the health goals and the user's adherence to the care plan comprises: inputting data indicating by the user and the AI analytics engine when a care plan activity is complete (See Paragraphs [0210]- [0218]: The patient is able to input information, either automatically or manually, that monitors the user's adherence to the care plan based on the health information that is inputted.).
Wu/Brust may not explicitly teach a method for using the data and Al analytics engine to analyze the user's input against the guidance options, shared decision making and the health goals and care plan.
Kurowski teaches a method for using the data and Al analytics engine to analyze the user's input against the guidance options, shared decision making and the health goals and care plan (See Paragraphs [0276]-[0281]: User interactive querying of a plurality of composite datasets, and optionally at least one subject-specific dataset for information relevant to a condition or objective of interest, said app comprising, an NLP AI analysis module for analyzing information retrieved upon querying said at least one subject-specific dataset to be reported.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu/Brust to include using the data and Al analytics engine to analyze the user's input against the guidance options, shared decision making and the health goals and care plan as taught by Kurowski. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu/Brust with Kurowski with the motivation of improving health and wellness management (See Background of Kurowski in Paragraph [0001]).
As per claim 10, Wu/Brust/Kurowski/Martin teaches the method of claim 1 as described above. Wu/Brust may not explicitly teach wherein providing additional guidance options comprises using the data and Al analytics engine to analyze the user's data inputs in the context of all of the data in the user's problem oriented health record and in the context of the applicable peer reviewed best practice health and clinical literature to produce ongoing guidance options in response to new acute and chronic issues for the user to discuss in shared decision making with the health coach and other members of the user's care team as need be.
Kurowski teaches a method wherein providing additional guidance options comprises using the data and Al analytics engine to analyze the user's data inputs in the context of all of the data in the user's problem oriented health record and in the context of the applicable peer 
As per claim 11, Wu/Brust/Kurowski/Martin teaches the method of claim 1 as described above. Wu further teaches receiving additional data from the user; and using the data and analytics system to: analyze the additional data and identify a potential health problem (See 
While Wu teaches a method for receiving additional data from the user; and using the data and analytics system to: analyze the additional data and identify a potential health problem, Wu/Brust may not explicitly teach present the user with one or more of a set of refinement questions about the potential health problem from the best practice peer reviewed literature, or a screening survey for the potential health problem, wherein the screening survey poses refinement and qualifying questions derived from the best practice peer reviewed health and clinical literature applicable to the potential health problem; perform an analysis of the answers to the refinement questions in the context of the data in the user's problem oriented health record, individual social and environmental health determinants, and in the context of the best practice peer reviewed health and clinical literature related to the new health problem to determine further individualized guidance options for shared decision making.
Kurowski teaches a method present the user with one or more of a set of refinement questions about the potential  health  problem from  the best  practice peer reviewed  literature, or a screening survey for the potential health problem, wherein the screening survey poses refinement and qualifying questions derived from the best practice peer reviewed health and clinical literature applicable to the potential health problem (See Paragraphs [0205]-[0206]: Written questions can be auto- generated questions that are presented as touch-to-ask-this 
As per claim 12, Wu/Brust/Kurowski/Martin teaches the method of claims 1 and 11 as described above. Wu/Brust may not explicitly teach further comprising using the further 
Kurowski teaches a method further comprising using the further individualized guidance options in shared decision making to plan further health and care steps for resolving the health care problem (See Paragraphs [0203]- [0217]: An action plan set can be generated by the use of multiple input systems and can be communicated to the user to further the course of action, which the Examiner is interpreting to encompass the claimed portion when implemented with additional information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu/Brust to include using the further individualized guidance options in shared decision making to plan further health and care steps for resolving the health care problem as taught by Kurowski. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu/Brust with Kurowski with the motivation of improving health and wellness management (See Background of Kurowski in Paragraph [0001]).
As per claim 13, Wu/Brust/Kurowski/Martin teaches the method of claims 1-12 as described above. Wu further teaches further comprising storing the individualized guidance options, the health goals and care plan, data related to the user's progress towards the health goals and the user's adherence of the care plan, the additional guidance options resulting from the shared decision making, the further individualized guidance options, and further health and care steps in the user's problem oriented health record (See Paragraph [0025]: The transmitted information that is bound with the user's personal identification information and is automatically stored into a database corresponding to the application account which is established by the user for permanent storage and timely presentation.).
As per claim 14, Wu/Brust/Kurowski/Martin teaches the method of claims 1-13 as described above. Wu may not explicitly teach wherein the health coach communicates with the user to ensure that the user carries out the health and care activities agreed to as a result of the guidance options and the shared decision making and discussions.
Brust further teaches wherein the health coach communicates with the user to ensure that the user carries out the health and care activities agreed to as a result of the guidance options and the shared decision making and discussions (See Paragraphs [0077]- [0083]: A process is described for how the coach interacts with the user to achieve the goals that the user wants to maintain.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Wu to include wherein the health coach communicates with the user to ensure that the user carries out the health and care activities agreed to as a result of the guidance options and the shared decision making and discussions as taught by Brust. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wu with Brust with the motivation of improving real-time recommendations (See Background of Brust in Paragraph [0005]).
As per claim 15, Wu/Brust/Kurowski/Martin teaches the method of claim 1 as described above. Wu further teaches further comprising providing the user with access to their problem oriented health record at all times (See Paragraph [0061]: The account owner uses a web browser as an application window for human-machine interaction, operates and achieves control of timely access and display of medical health data, which the Examiner is interpreting to encompass the claimed portion.).

Response to Arguments
In the Remarks filed on July 6, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the combination of Wu, Brust, Kurowski, and Martin fails to disclose or suggest all the features of Applicant’s claim 1, in particular “using a data and analytics system to organize the collected health and care data into a problem oriented health record for the user comprising records relating to a particular health and care issue arranged as a series of micro care encounters comprising units of measure or analysis relating to the particular health and care issue and organized in order of each step in the diagnostic and treatment and management process in chronological order”; (2) the combination of Wu, Brust, Kurowski, and Martin fails to disclose “utilizing an artificial intelligence (Al) analytics engine of the data and analytics system to: review the health data from the adapter translator and review vocabulary and representations stored in the lexicon and knowledge repository to produce and analyze health and clinical analytics and individual health and care knowledge elements to provide updated guidance options in response to the drafted health goals and care plan”; and (3) the combination of Wu, Brust, Kurowski, and Martin fails to disclose “using the data and analytics system to vet and curate the health goals and care plan to assure that the health goals and care plan are supported by applicable peer reviewed best practice health and clinical literature, by: employing an adapter translator of the data and analytics system to vet, curate, code, and associate available health data with the problem oriented health record for the user”.
In response to argument (1), the Examiner disagrees with the Applicant. The Examiner asserts that the combination of Wu, Brust, Kurowski, and Martin does disclose the features of 
 In response to argument (2), the Examiner disagrees with the Applicant. The Examiner asserts that the combination of Wu, Brust, Kurowski, and Martin does disclose “utilizing an artificial intelligence (Al) analytics engine of the data and analytics system to: review the health data from the adapter translator and review vocabulary and representations stored in the lexicon and knowledge repository to produce and analyze health and clinical analytics and individual health and care knowledge elements to provide updated guidance options in response to the drafted health goals and care plan” as described and rejected above by Kurowski in Paragraph [0208] with the utilization of a NLP AI and Paragraphs [0217]-[0218] a process is described to identify a situation and recommend a further course of action to a subject, which the Examiner is interpreting to encompass the claimed portion when combined with the process of Martin’s use of a machine learning algorithm in reference to disclosed in Paragraph [0033]: The Unified Medical Language System (UMLS) from the US National Library of Medicine (NLM) is a terminology integration project, a controlled compendium of medical vocabularies enhanced by mappings between them and UMLS has three major components, the UMLS Meta-thesaurus of interrelated biomedical concepts integrating more than 60 families of biomedical vocabularies, the UMLS Semantic Network providing high-level categories for classifying every concept from the Meta-thesaurus, and the Specialist lexicon yielding lexical resources and programs for generating lexical variants of biomedical terms that enables the identification of lexically similar concepts, and a mining engine is able to mine a medical record to associate terms from the knowledge base that are extracted from the medical ontology and a variable is assigned to each of the associated terms from the knowledge base and the mining engine searches for associated terms in the . The 35 U.S.C. 103 rejection(s) still stand.
In response to argument (3), the Examiner disagrees with the Applicant. The Examiner asserts that the combination of Wu, Brust, Kurowski, and Martin does disclose “using the data and analytics system to vet and curate the health goals and care plan to assure that the health goals and care plan are supported by applicable peer reviewed best practice health and clinical literature, by: employing an adapter translator of the data and analytics system to vet, curate, code, and associate available health data with the problem oriented health record for the user” as rejected above with the combination of Wu/Brust/Kurowski and Martin as Martin discloses in Paragraph [0035] that a Medical Subject Headings (MeSH) is a thesaurus used for indexing and annotating journal articles and books in the PubMed database of biomedical literature as the Examiner is interpreting the mining engine of Martin to encompass the adapter translator as the mining engine utilizes the domain knowledge base extracted from the medical ontology and the mining engine searches for the associated terms in structured and/or unstructured portions of the medical record (Disclosed in Paragraph [0046]), which the Examiner is interpreting when combined with the teachings of Wu/Brust/Kurowski to meet checking and matching terms from patient medical record to the domain knowledge base that is extracted from the medical ontology. The 35 U.S.C. 103 rejection(s) still stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perez et al. (U.S. Patent Pre-Grant Publication No. 2018/0000347), describes a control device to monitor, record, and modify stimulation parameters of the stimulation protocols, Prakash et al. (U.S. 2016/0012194), describes a system that facilitates the collection of relevant health-related data on a continuous basis, integrates such data with pertinent personal and aggregate information, and Schooley et al. ("Patient-Provider Communications in Outpatient Clinic Settings: A Clinic-Based Evaluation of Mobile Device and Multimedia Mediated Communications for Patient Education"), describes a hospital clinic-based trial of video and 3D image instruction to improve patient understanding about diagnostic testing, diagnoses, procedures, medications, and health topics provided to the patients.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626